Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on July 20, 2021. Claims 1-20 are currently pending. 

Claim Objections
In view of the amendment filed on July 20, 2021 clarifying the language of claim 10 the objections made against claims 10-12 in the office action of 5/13/2021 have been withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on July 20, 2021 clarifying the language of claim 10 112 rejections made against claims 10-12 in the office action of 5/13/2021 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation "the second conductive layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7,13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0100668 to Ben-David et al. (Ben) in view of US Patent No. 5,324,322 to Grill Jr. et al. (Grill Jr.) (both previously cited).
In reference to at least claim 1
Ben teaches selective nerve fiber stimulation which discloses a method for delivering stimulation pulses to a nerve using an electrode having multiple conductive contacts (e.g. electrode device 40 to stimulate the vagus nerve, the stimulation is applied in series or pulses, Fig. 5, para. [0207], [0440], [0472]) formed on an electrode substrate (e.g. conductive contacts are formed on an electrically insulating cuff 48, Fig. 2, 148, Fig. 3, para. [0446],[0448], [0452]), the method comprising: directing an electrical current of the stimulation pulses to the electrode such that the multiple conductive contacts operate as at least a cathode, a first anode, and a second anode (e.g. multipolar electrode device 40 includes at least a cathode 46/246, a first anode 45/245 and a second anode 44/244, Figs. 2A-2C,3-4), the cathode positioned to allow the stimulation pulses to evoke action potentials in the nerve (e.g. central cathode 46 for applying a current to stimulate vagus nerve, para. [0443]), the first anode positioned adjacent to the cathode (e.g. anodes 45a/245a and 44b/244a/144b positioned adjacent the cathode, Figs. 2A-2C,3-4), the second anode including an array of contacts of the multiple conductive contacts (e.g. anodes may include point electrodes typically 2-100, para. [0452], Fig. 3) and positioned adjacent to the first anode such that the first anode is positioned between the cathode and the second anode (e.g. anodes 44a/45b/144a positioned adjacent the first anode, Figs. 2A-2C,3-4). Ben discloses the electrical current being directed to the first 
Grill Jr. teaches a thin film implantable electrode and method of manufacture which discloses that is it known in the art to use metal foil strips that are affixed to an elastomeric base sheet for forming cuff electrodes (e.g. Col. 1, ll. 42-55). Grill Jr. further discloses a method of manufacture that is less labor intensive and overcomes failures due to spot welding which includes forming conductive contacts “electrodes” by affixing a single conductive layer (e.g. thin film deposit, Fig. 7, Col. 4, l. 60-Col 5. l. 32) onto a portion of an electrode substrate (base sheet 10, Fig. 7), a covering step to form the contacts through windows (e.g. Col. 5, l. 47 – Col. 6, l. 25) and a shaping step to form the electrode cuff (e.g. Col. 6, ll. 26-32). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Ben with the teachings of Grill Jr. to include the first and second anodes being formed using a single conductive layer affixed onto a portion of the electrode substrate in order to yield the predictable result of forming the electrodes using a method of manufacture that is less labor intensive and overcomes failures due to spot welding. 
In reference to at least claim 2
Ben modified by Grill Jr. teaches a method according to claim 1. Ben further discloses the method further comprising using sizes of the first anode and the second anode to control a distribution of the electrical current in the first anode and the second anode (e.g. coating on the anodes, shapes of the anodes, positions of the anodes, sizes of the anodes and/or distance of the various anodes from the nerve are regulated so as to produce desired ratios of currents and/or desired activation functions delivered through or caused by the various anodes, para. [0444]).
In reference to at least claim 3

In reference to at least claim 5
Ben modified by Grill Jr. teaches a method according to claim 1. Ben further discloses the method further comprising providing a nerve cuff electrode as the electrode with the multiple conductive contacts (e.g. multiple conductive contacts including cathodes 46/146 and anode sets 44/144 and 45 are  mounted in a cuff 48/148, Figs. 2A, 3, para. [0446], [0048], [0452]) each including a ring electrode configured to encircle the nerve (e.g. electrodes typically comprise ring electrodes, para. [0451]-[0452]).
In reference to at least claim 6
Ben teaches selective nerve fiber stimulation which discloses a method for delivering stimulation pulses to a nerve using an electrode having a substrate (e.g. conductive contacts are formed on an electrically insulating cuff 48, Fig. 2, 148, Fig. 3, para. [0446],[0448], [0452]) and multiple conductive contacts on the substrate (e.g. electrode device 40 to stimulate the vagus nerve, the stimulation is applied in series or pulses, Fig. 5, para. [0207], [0440], [0472]), the method 
Grill Jr. teaches a thin film implantable electrode and method of manufacture which discloses that is it known in the art to use metal foil strips that are affixed to an elastomeric base sheet for forming cuff electrodes (e.g. Col. 1, ll. 42-55). Grill Jr. further discloses a method of manufacture that is less labor intensive and overcomes failures due to spot welding which includes forming conductive contacts “electrodes” by affixing a single conductive layer (e.g. thin film deposit, Fig. 7, Col. 4, l. 60-Col 5. l. 32) onto a portion of an electrode substrate (base sheet 10, Fig. 7), a covering step to form the contacts through windows (e.g. Col. 5, l. 47 – Col. 6, l. 25) and a shaping step to form the electrode cuff (e.g. Col. 6, ll. 26-32). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Ben with the 
In reference to at least claim 7
Ben modified by Grill Jr. teaches a method according to claim 6. Ben further discloses the method further comprising determining mechanical parameters of the electrode, including determining sizes of the first anode and the second anode to control a distribution of a current in the first anode and the second anode to result in uni-directional blocking of propagation of the evoked action potentials in the nerve using the first anode (e.g. coating on the anodes, shapes of the anodes, positions of the anodes, sizes of the anodes and/or distance of the various anodes from the nerve are regulated so as to produce desired ratios of currents and/or desired activation functions delivered through or caused by the various anodes, para. [0444]; varying one or more characteristic of the anodes can induce asymmetric stimulation, para. [0444]) and minimization of formation of a virtual cathode using the second anode (e.g. application of the efferent anodal current in appropriate ratios from the plurality of anodes in these embodiments generally minimizes the "virtual cathode effect," para. [0203], [0455], [0457], virtual-cathode-inhibiting anodes one or more of which is activated at any time based on the expected magnitude and location of the virtual cathode effect, para. [0448], anode set 45 comprises anodes 45 in order to minimize the virtual cathode effect in the direction of the brain, para. [0449]). 
In reference to at least claim 13
Ben modified by Grill Jr. teaches a method according to claim 6. Ben further discloses the method further comprising providing a nerve cuff electrode as the electrode (e.g. multiple conductive contacts including cathodes 46/146 and anode sets 44/144 and 45 are  mounted in a cuff 48/148, Figs. 2A, 3, para. [0446], [0048], [0452]) and configuring each of the multiple conductive contacts 
In reference to at least claim 15
Ben teaches selective nerve fiber stimulation which discloses a system for delivering stimulation pulses from one or more output channels of a stimulator to a nerve at a stimulation site (e.g. system shown within Fig. 1 includes several components including control unit 20 and electrode device 40 to stimulate the vagus nerve, the stimulation is applied in series or pulses, Fig. 5, para. [0207], [0440], [0472]), comprising: an electrode configured to allow pulses of the stimulation pulses from a channel of the one or more channels to be delivered to the nerve (e.g. electrode device 40, Figs. 2A-2C,3-4, to stimulate the vagus nerve, the stimulation is applied in series or pulses, Fig. 5, para. [0207], [0440], [0472]) and to control a distribution of an electrical current in the nerve resulting from the delivered pulses, the electrode including: a substrate (e.g. an electrically insulating cuff 48, Fig. 2, 148, Fig. 3, para. [0446],[0448], [0452]); a first conductive contact formed on the substrate (e.g. conductive contacts are formed on an electrically insulating cuff 48, Fig. 2, 148, Fig. 3, para. [0446],[0448], [0452]) and configured for operating as a cathode for allowing the electrical stimulation pulses to evoke action potentials in the nerve (e.g. central cathode 46 for applying a current to stimulate vagus nerve, para. [0443]); a second conductive contact formed on the substrate (e.g. conductive contacts are formed on an electrically insulating cuff 48, Fig. 2, 148, Fig. 3, para. [0446],[0448], [0452]), positioned adjacent to the first conductive contact and configured for operating as a first anode (e.g. anodes 45a/245a and 44b/244a/144b positioned adjacent the cathode, Figs. 2A-2C,3-4); and an array of third conductive contacts formed on the substrate (e.g. conductive contacts are formed on an electrically insulating cuff 48, Fig. 2, 148, Fig. 3, para. [0446],[0448], [0452]) positioned adjacent to the second conductive contact such that the second conductive contact is positioned between the first conductive contact and the array of third conductive contacts (e.g. anodes 44a/45b/144a positioned adjacent the first anode, Figs. 2A-2C,3-4; anodes may include point electrodes typically 2-100, 
Grill Jr. teaches a thin film implantable electrode and method of manufacture which discloses that is it known in the art to use metal foil strips that are affixed to an elastomeric base sheet for forming cuff electrodes (e.g. Col. 1, ll. 42-55). Grill Jr. further discloses a method of manufacture that is less labor intensive and overcomes failures due to spot welding which includes forming conductive contacts “electrodes” by affixing a single conductive layer (e.g. thin film deposit, Fig. 7, Col. 4, l. 60-Col 5. l. 32) onto a portion of an electrode substrate (base sheet 10, Fig. 7), a covering step to form the contacts through windows (e.g. Col. 5, l. 47 – Col. 6, l. 25) and a shaping step to form the electrode cuff (e.g. Col. 6, ll. 26-32). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Ben with the teachings of Grill Jr. to include the second conductive contact and third conductive contacts being formed using a single conductive layer affixed onto a portion of the electrode substrate in order to yield the predictable result of forming the electrodes using a method of manufacture that is less labor intensive and overcomes failures due to spot welding. 
In reference to at least claim 16
Ben modified by Grill Jr. teaches a device according to claim 15. Ben further discloses wherein the first anode and the second anodes have sizes determined for minimizing of formation of a virtual cathode (e.g. coating on the anodes, shapes of the anodes, positions of the anodes, sizes of the anodes and/or distance of the various anodes from the nerve are regulated so as to produce desired ratios of currents and/or desired activation functions delivered through or caused by the various anodes, para. [0444]; varying one or more characteristic of the anodes can induce asymmetric stimulation, para. [0444]; application of the efferent anodal current in appropriate ratios from the plurality of 
In reference to at least claim 17
Ben modified by Grill Jr. teaches a device according to claim 15. Ben further discloses wherein the first anode and the second anode have sizes each determined to control a distribution of the electrical current in the first anode and the second anode to result in uni-directional blocking of propagation of the evoked action potentials in the nerve using the first anode (e.g. coating on the anodes, shapes of the anodes, positions of the anodes, sizes of the anodes and/or distance of the various anodes from the nerve are regulated so as to produce desired ratios of currents and/or desired activation functions delivered through or caused by the various anodes, para. [0444]; varying one or more characteristic of the anodes can induce asymmetric stimulation, para. [0444]) and minimization of formation of a virtual cathode using the second anode. (e.g. application of the efferent anodal current in appropriate ratios from the plurality of anodes in these embodiments generally minimizes the "virtual cathode effect," para. [0203], [0455], [0457], virtual-cathode-inhibiting anodes one or more of which is activated at any time based on the expected magnitude and location of the virtual cathode effect, para. [0448], anode set 45 comprises anodes 45 in order to minimize the virtual cathode effect in the direction of the brain, para. [0449]). 

Claims 1-2,5-6,10,13 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/132983 to Cohen et al. (Cohen) in view of US Patent No. 5,324,322 to Grill Jr.  et al. (Grill Jr.) (both previously cited). 
In reference to at least claim 1

Grill Jr. teaches a thin film implantable electrode and method of manufacture which discloses that is it known in the art to use metal foil strips that are affixed to an elastomeric base sheet for forming cuff electrodes (e.g. Col. 1, ll. 42-55). Grill Jr. further discloses a method of manufacture that is less labor intensive and overcomes failures due to spot welding which includes forming conductive contacts “electrodes” by affixing a single conductive layer (e.g. thin film deposit, Fig. 7, Col. 4, l. 60-Col 5. l. 32) onto a portion of an electrode substrate (base sheet 10, Fig. 7), a covering step to form the contacts through 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Cohen with the teachings of Grill Jr. to include the first and second anodes being formed using a single conductive layer affixed onto a portion of the electrode substrate in order to yield the predictable result of forming the electrodes using a method of manufacture that is less labor intensive and overcomes failures due to spot welding. 
In reference to at least claim 2
Cohen modified by Grill Jr. teaches a method according to claim 1. Cohen further discloses the method further comprising using sizes of the first anode and the second anode to control a distribution of the electrical current in the first anode and the second anode (e.g. characteristic surface area, para. [0088]-[0089], [0369]-[0373]).
In reference to at least claim 5
Cohen modified by Grill Jr. teaches a method according to claim 1. Cohen further discloses the method further comprising providing a nerve cuff electrode as the electrode with the multiple conductive contacts (e.g. electrode device 20/60/61 including multiple contacts for delivering stimulation to a nerve, Figs. 1A-2B, 8-9, para. [0369], [0388], [0392], tubular cuff, para. [0069], [0399]), each including a ring electrode configured to encircle the nerve (e.g. contacts include ring electrodes that circle the nerve, Figs. 1A-2B, 8-9, para. [0066], [0068], [0489]). 
In reference to at least claim 6
Cohen teaches an electrode assembly for nerve control which discloses a method for delivering stimulation pulses to a nerve using an electrode having a substrate (e.g. housing 22 includes a substrate that contains the multiple conductive contacts, Figs. 2A-2B, para. [0367]-[0369]; tubular cuff 300 including a substrate that contains the multiple conductive contacts, Figs. 8-9, para. [0399]-[0400]) and multiple conductive contacts on the substrate (e.g. electrode 
Grill Jr. teaches a thin film implantable electrode and method of manufacture which discloses that is it known in the art to use metal foil strips that are affixed to an elastomeric base sheet for forming cuff electrodes (e.g. Col. 1, ll. 42-55). Grill Jr. further discloses a method of manufacture that is less labor intensive and overcomes failures due to spot welding which includes forming conductive contacts “electrodes” by affixing a single conductive layer (e.g. thin film deposit, Fig. 7, Col. 4, l. 60-Col 5. l. 32) onto a portion of an electrode substrate (base sheet 10, Fig. 7), a covering step to form the contacts through windows (e.g. Col. 5, l. 47 – Col. 6, l. 25) and a shaping step to form the electrode cuff (e.g. Col. 6, ll. 26-32). 

In reference to at least claim 10
Cohen modified by Grill Jr. teaches a method according to claim 6. Cohen further discloses the method further comprising configuring and positioning an array of fourth conductive contacts of the multiple conductive contacts for operating as a third anode such that the second anode is positioned between the first anode and the third anode (e.g. a tertiary anode 76 is positioned such that the second anode 74 is positioned between the first anode 72 and the third anode 76, Figs. 2A-2B, para. [0372]; anodes may include multiple electrodes disposed in a ring, para. [0393], [0439]). 
In reference to at least claim 13
Cohen modified by Grill Jr. teaches a method according to claim 6. Cohen further discloses the method further comprising providing a nerve cuff electrode as the electrode (e.g. electrode device 20/60/61 including multiple contacts for delivering stimulation to a nerve, Figs. 1A-2B, 8-9, para. [0369], [0388], [0392], tubular cuff, para. [0069], [0399]), and configuring each of the multiple conductive contacts to be a ring electrode configured to encircling the nerve (e.g. contacts include ring electrodes that circle the nerve, Figs. 1A-2B, 8-9, para. [0066], [0068], [0489]). 
In reference to at least claim 14
Cohen modified by Grill Jr. teaches a method according to claim 13. Cohen further discloses wherein the electrode comprises a nerve cuff electrode (e.g. electrode device 20/60/61 including multiple contacts for delivering stimulation to a nerve, Figs. 1A-2B, 8-9, para. [0369], [0388], [0392], tubular cuff, para. [0069], [0399]) in which the anodes may comprise multiple electrodes 
Grill Jr. teaches a thin film implantable electrode and method of manufacture which discloses forming contacts on a nerve cuff that includes providing a conductive sheet on a portion of the cuff substrate (e.g. thin film layer containing electrodes 12a-12C, leads 14a-14c and contact pads 16a-16c formed on lower substrate, Col. 3, ll. 49-68) and providing an insulation sheet over the conductive sheet (e.g. elastomeric covering 18 laminated on the substrate 10, Col. 3, ll. 49-68, Col. 4, ll. 1-16) the insulation sheet including openings exposing portions of the conductive sheets to form the contacts (e.g. windows within the elastomeric material to provide access to the electrodes, Col. 3, ll. 49-68). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Cohen with the teachings of Grill Jr. to include providing an insulation layer over the conductive layer, the insulation layer including openings exposing portions of the conductive sheets to form the second conductive contact and the array of third conductive contacts in order to yield the predictable result of forming the electrodes with a manufacturing technique that is less labor intensive and provides electrodes that provide uniform current density across their entire face (e.g. ‘322, Col. 1, ll. 42-68). 
In reference to at least claim 15

Grill Jr. teaches a thin film implantable electrode and method of manufacture which discloses that is it known in the art to use metal foil strips that are affixed to an elastomeric base sheet for forming cuff electrodes (e.g. Col. 1, ll. 42-55). Grill Jr. further discloses a method of manufacture that is less labor intensive and overcomes failures due to spot welding which includes forming conductive contacts “electrodes” by affixing a single conductive layer (e.g. thin film deposit, Fig. 7, Col. 4, l. 60-Col 5. l. 32) onto a portion of an electrode substrate (base sheet 10, Fig. 7), a covering step to form the contacts through windows (e.g. Col. 5, l. 47 – Col. 6, l. 25) and a shaping step to form the electrode cuff (e.g. Col. 6, ll. 26-32). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Cohen with the teachings of Grill Jr. to include the second and third conductive contacts being formed using a single conductive layer affixed onto a portion of the electrode substrate in order to yield the predictable result of forming the electrodes using a method of manufacture that is less labor intensive and overcomes failures due to spot welding. 
In reference to at least claim 16
Cohen modified by Grill Jr. teaches a device according to claim 15. Cohen further discloses wherein the first anode and the second have sizes determined for minimizing of formation of a virtual cathode (e.g. in most applications the secondary anodal current is of lower magnitude than the primary anodal current thus the “virtual cathode” effect induced by the primary anodal current is minimized, that the application of the primary and the secondary anodal current in appropriate ratios is configured to generally minimize the virtual 
In reference to at least claim 17
Cohen modified by Grill Jr. teaches a device according to claim 15. Cohen further discloses wherein the first anode and the second anode have sizes each determined to control a distribution of the electrical current in the first anode and the second anode to result in uni-directional blocking of propagation of the evoked action potentials in the nerve using the first anode (e.g. anodes which are positioned adjacent to the cathode 72, 78, Fig. 2A that inhibit current induced by the cathode; paragraph [0369], [0371]), and minimization of formation of a virtual cathode using the second anode (e.g. in most applications the secondary anodal current is of lower magnitude than the primary anodal current thus the “virtual cathode” effect induced by the primary anodal current is minimized, that the application of the primary and the secondary anodal current in appropriate ratios is configured to generally minimize the virtual cathode effect and the anodes being positioned within the housing so as to reduce a virtual cathode effect, para. [0054]-[0055], [0064], [0114], [0370], [0376], [0397]).
In reference to at least claim 18
Cohen modified by Grill Jr. teaches a device according to claim 17. Cohen further discloses wherein the electrode comprises a nerve cuff electrode (e.g. electrode device 20/60/61 including multiple contacts for delivering stimulation to a nerve, Figs. 1A-2B, 8-9, para. [0369], [0388], [0392], tubular cuff, para. [0069], [0399]). Cohen further discloses self-curling electrodes are well-known in the art enabling easy installation and removal of the electrode at the nerve (e.g. self-curling nerve cuff electrode, in paragraph [0020]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Cohen to include a self-curling sheet in order to yield the predictable result of a cuff that enables easy installation and removal.
In reference to at least claim 19

In reference to at least claim 20
Cohen modified by Grill Jr. teaches a device according to claim 15. Cohen further discloses wherein the electrode comprises a nerve cuff electrode (e.g. electrode device 20/60/61 including multiple contacts for delivering stimulation to a nerve, Figs. 1A-2B, 8-9, para. [0369], [0388], [0392], tubular cuff, para. [0069], [0399]) in which the anodes may comprise multiple electrodes disposed in a ring .

Claims 3-4,7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0132983 to Cohen et al. (Cohen) in view of US Patent No. 5,324,322 to Grill et al. (Grill Jr.) as applied to claims 1,6 and 15 further in view of US 2007/0112402 to Grill et al. (Grill) (previously cited). 
In reference to at least claims 3 and 7
Cohen modified by Grill Jr. teaches a method according to claims 2 and 6. Cohen further discloses that in most applications the secondary anodal current is of lower magnitude than the primary anodal current thus the “virtual cathode” effect induced by the primary anodal current is minimized, that the application of the primary and the secondary anodal current in appropriate ratios is configured to generally minimize the virtual cathode effect and the anodes being positioned within the housing so as to reduce a virtual cathode effect (e.g. para. [0054]-[0055], [0064], [0114], [0370], [0376], [0397]) but does not explicitly teach determining a sizing of the first and second anode resulting in uni-directional blocking and minimization of formation of a virtual cathode. 
Grill teaches electrode systems and related methods for providing therapeutic differential tissue stimulation which discloses electrodes having various sizes (e.g. Fig. 4E, para. [0005],[0051]) and adjusting mechanical parameters/geometry of the electrodes including number of electrodes, length/radius of the electrodes, total surface area and surface coverage to control current density distribution, field distributions and electrode impedance (e.g. paragraphs [0005],[0051]).

In reference to at least claim 4
Cohen modified by Grill Jr. and Grill teaches a method according to claim 3. Cohen further discloses wherein delivering the electrical current to the electrode comprises directing the electrical current to the electrode such that the multiple conductive contacts operate as the cathode, the first anode, the second anode, and a third anode (e.g. cathode, 70 and a plurality of anodes 72,72,76,78, Figs. 2A-2B, used to stimulate fibers, para. [0053], [0057], [0066], [0369], [0388]), the third anode positioned adjacent to the second anode such that the second anode is between the first anode and the third anode (e.g. a tertiary anode 76 is positioned such that the second anode 74 is positioned between the first anode 72 and the third anode 76, Figs. 2A-2B, para. [0372]) and including another array of contacts of the multiple conductive contacts (e.g. anodes may include multiple electrodes disposed in a ring, para. [0393], [0439]). 
In reference to at least claim 8
Cohen modified by Grill Jr. and Grill teaches a method according to claim 7. Cohen further discloses providing an arrangements of anodes that provides a primary anodal current and secondary anodal current in which in most applications the secondary anodal current is of lower magnitude than the primary anodal current thus the “virtual cathode” effect induced by the primary anodal current is minimized, that the application of the primary and the secondary anodal current in appropriate ratios is configured to generally minimize the virtual cathode effect and the anodes being positioned within the housing so as to 
In reference to at least claim 9
Cohen modified by Grill Jr. and Grill teaches a method according to claim 8. Cohen further discloses wherein the electrode comprises a nerve cuff electrode (e.g. electrode device 20/60/61 including multiple contacts for delivering stimulation to a nerve, Figs. 1A-2B, 8-9, para. [0369], [0388], [0392], tubular cuff, para. [0069], [0399]). Cohen further discloses self-curling electrodes are well-known in the art enabling easy installation and removal of the electrode at the nerve (e.g. self-curling nerve cuff electrode, in paragraph [0020]). Therefore, it would have been obvious to one having ordinary skill in the art 
In reference to at least claim 11
Cohen modified by Grill Jr. teaches a method according to claim 10 and further discloses uni-directional blocking of propagation of the evoked action potentials in the nerve using the first anode (e.g. anodes which are positioned adjacent to the cathode 72, 78,76 Fig. 2A-2B that inhibit current induced by the cathode; paragraph [0369], [0371], [0374]-375), and minimization of formation of a virtual cathode using the second anode and the third anode (e.g. in most applications the secondary anodal current is of lower magnitude than the primary anodal current thus the “virtual cathode” effect induced by the primary anodal current is minimized, that the application of the primary and the secondary anodal current in appropriate ratios is configured to generally minimize the virtual cathode effect and the anodes being positioned within the housing so as to reduce a virtual cathode effect, para. [0054]-[0055], [0064], [0114], [0370], [0372], [00375]-[0376], [0397]) but does not explicitly teach determining a sizing of the first, second and third anode resulting in uni-directional blocking and minimization of formation of a virtual cathode. 
Grill teaches electrode systems and related methods for providing therapeutic differential tissue stimulation which discloses electrodes having various sizes (e.g. Fig. 4E, para. [0005],[0051]) and adjusting mechanical parameters/geometry of the electrodes including number of electrodes, length/radius of the electrodes, total surface area and surface coverage to control current density distribution, field distributions and electrode impedance (e.g. paragraphs [0005],[0051]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Cohen modified by Grill Jr. with the teachings of Grill to include adjusting mechanical parameters of the electrode including number of contacts, length/radius of the contacts, total surface area and surface coverage when determining parameters .

Double Patenting
In view of the approval of the terminal disclaimer filed on 7/20/19, see approval mailed 7/21/2021, the double patenting rejections made against the claims in the office action of 5/13/2021 have been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,6 and 15 have been considered but are moot because the new ground of rejection includes additional references which are used to teach the amended claim language and does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that Grill Jr. was used for teaching claim 14 previously, however applicant did not provide arguments regarding Grill Jr. and the amended claim language within claims 1,6 and 15. As stated above, Grill teaches a thin film implantable electrode and method of manufacture which discloses that is it known in the art to use metal foil strips that are affixed to an elastomeric base sheet for forming cuff electrodes (e.g. Col. 1, ll. 42-55). Grill Jr. further discloses a method of manufacture that is less labor intensive and overcomes failures due to spot welding which includes forming conductive contacts “electrodes” by affixing a single conductive layer (e.g. thin film deposit, Fig. 7, Col. 4, l. 60-Col 5. l. 32) onto a portion of an electrode substrate (base sheet 10, Fig. 7), a covering step to form the contacts through windows (e.g. Col. 5, l. 47 – Col. 6, l. 25) and a shaping step to form the electrode cuff (e.g. Col. 6, ll. 26-32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Ben or Cohen with the teachings of Grill Jr. to include the first and second anodes being formed using a single conductive layer affixed onto a portion of the electrode substrate in order to yield the predictable result of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792